DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on October 7, 2021.  This action is made final.
Claims 1, 3, 9, 11, 13, and 18 are amended.  Claim 2 is cancelled.  Claim 21 is a new claim.  Claims 1 and 3-21 are pending for examination.  Claims 1, 11, and 18 are independent claims.

Claim Objections
Regarding Claims 9 and 18, Applicant’s Amendment corrects the previous objections.  The previous objections are withdrawn.

Claim Rejections - 35 USC § 112
Regarding Claims 3 and 13, Applicant’s Amendment corrects the previous issues of indefiniteness.  The previous rejections are withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Independent Claims 1, 11, and 18 as 
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 11-15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al., U.S. Patent Application 2011/0276886 A1 (published Nov. 10, 2011) (hereinafter “Hall”) in view of Balent et al., U.S. Patent Application 2010/0280918 A1 (published Nov. 4, 2010) (hereinafter “Balent”) and Hedge, Apoorva, QR Codes in Construction: How Do They Help?, Beaconstac.com, available at https://web.archive.org/web/20200516214827/https://blog.beaconstac.com/2020/03/qr-codes-in-construction/ (updated Apr. 13, 2020) (hereinafter “Hedge”).
Regarding Claim 1, Hall teaches a computer-implemented method (e.g., Hall, Abstract, describing a method and system that provides a tool which leverages , comprising:
Creating a construction project associated with a construction of a structure according to a set of design documents (see, e.g., id., para. 12, describing a Building Information Model [BIM] created during the design and build phases of the process of construction and describing operations and maintenance content of a building having the level of detail required during detailed design and building phases [representing design documents in some form]; paras. 50, 51, and 55, describing accessing building information including information related to an original building project; and para. 79 and Fig. 2, describing and illustrating a system organizational diagram in which a client account may contain multiple buildings for which data is associated), wherein the construction project includes a plurality of barcode categories and at least one of the barcode categories includes a documentation category (see, e.g., id., para. 13, describing the method that provides a tool as a solution that provides integration with external data sources such that mobile users can use a mobile device to scan codes such as QR codes and thereby use the mobile device as the primary navigation portal to room and equipment information and images [representing documentation in some form]; para. 62 describing QR codes logically linked to a room or specific piece of equipment and describing embodiments in which a unique identifier of a QR code drives the user to a main room view or an equipment view; and para. 67, describing creation of equipment types and creation of room equipment associations, describing 
Generating a plurality of two-dimensional (2D) barcodes for the construction project, wherein each of the barcodes provides a link to a resource associated with the construction of the structure (see, e.g., id., para. 12, describing use of QR codes for navigation to room and equipment information and images; para. 87, describing generation of navigation codes associated with pieces of equipment and used throughout various construction phases, and paras. 89 and 91 and Figs. 11 and 18, describing and illustrating QR codes used for accessing room and equipment views, the room views comprising a key plan such as a floor plan and the equipment views comprising installed equipment such as light fixtures [both types of views representing resources associated with construction of the structure including the room in some form]), wherein at least one of the 2D barcodes includes a documentation barcode associated with a location for storing construction files, wherein construction files are uploadable to the location via a web interface (see, e.g., id., paras. 65, 67-69, and 95, describing uploading of data including room list and facility data, room view images of various types, equipment schedules, equipment specification sheets, other content files, and custom information and describing upload via a web interface; and paras. 89 and 91 and Figs. 11 and 18, 
Defining a layout and populating the layout with the plurality of 2D barcodes (see, e.g., id., para. 51, describing a user interface of the invention as a browser-based application having a navigation scheme; para. 90 and Fig. 16, describing and illustrating an example room detail page comprising the QR code or tag of a particular room; and para. 79 and Fig. 2, describing and illustrating an organizational diagram in which a client account may comprise multiple buildings, each building construct may comprise multiple areas; an area may comprise multiple rooms, and each room may have various associated data constructs including equipment installed in the room.  Note that any organizational arrangement, with single or multiple views, can be viewed as a layout);
Outputting digital content containing the layout (see, e.g., id., paras. 11, 13-15, 51, and 69, describing providing the tool, implementing the method using application software, and providing a user interface in various arrangements); and
Loading a web application on a mobile computing device in response to a remote user scanning one of the plurality of 2D barcodes with the mobile computing device, wherein scanning of the documentation barcode provides access to uploaded construction files via the web application (see, e.g., id., paras. 12 and 13, describing QR codes scanned with a mobile device to drive instant access to room and equipment information, the mobile device used as the primary navigation portal; para. 62, describing the user scanning QR codes using the mobile device for navigation using a web interface [representing a web application in some form]; paras. 76 and 77, describing a mobile application comprising barcode capture functionality such that, in response to a successful scan of a barcode, a browser is directed toward a URL using a decoded value; and paras. 89 and 91 and Figs. 11 and 18, describing and illustrating a room home view and an equipment detail view that may be accessed via a QR code).
However, Hall appears to be silent regarding the plurality of barcode categories selectable by a user and regarding outputting a digital file containing the layout.
Balent teaches a computer-implemented method (e.g., Balent, Abstract, describing a business method utilizing a system comprising one or more distributed computers), comprising: creating a construction project, wherein the construction project includes a plurality of barcode categories selectable by a user (see, e.g., id., paras. 39 and 40, describing a personal automation and shopping system in which a user is able to scan barcodes with a portable scanner; paras. 91, 181, and 182 and Fig. 1, describing and illustrating the overall architecture of the system as comprising various output devices to which software can send lists and other information and describing embodiments in which a printer as an output device is used to print various media including Quick Scans; para. 224, describing embodiments in which an application enables the user to select and configure what items are listed on a Quick Scan Card ; defining a layout and populating the layout with the plurality of 2D barcodes; and outputting a digital file containing the layout (see, e.g., id., para. 182 and Fig. 1, describing and illustrating the architecture of the system as comprising various output devices to which the software can send lists and other information, the output devices including a PDA or printer, and describing embodiments in which a printer as an output device is used to print various media including Quick-Scans; para. 224, describing enabling the user to select and configure what items are listed on a Quick Scan Card and then print it out to the user’s output device [representing outputting a digital file at least in the sense of related information being transferred to an output device]; and paras. 79, 173, and 263 and Figs. 1 and 2, describing and illustrating outputted Quick Scans in various contexts).
Hall and Balent are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing methods for generating barcodes and with teachings directed toward use of barcodes in the context of construction.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art see, e.g., Balent, paras. 3, 21, and 22; and in view of the value of organized index information well known in the art). 
However, Hall as modified by Balent appears to be silent regarding the layout configured to include a first region for displaying the plurality of 2D barcodes and a second region for displaying at least one page of the design documents.
Hedge teaches a method wherein a layout is configured to include a first region for displaying a plurality of 2D barcodes and a second region for displaying at least one page of design documents (see, e.g., Hedge, p. 3, 8 ways QR Codes can be used in construction, describing construction companies and architects using QR codes to help maintain accurate asset records; and pp. 5 and 6, 4. QR Codes on engineering drawings, describing and illustrating using QR codes in construction especially on engineering drawings to help in easy transfers of updated layouts and schematic drawings, indicating use of QR codes to keep up with finished layout, updated schedule, materials checklist, and MEP drawings, and illustrating an example in which QR codes are embedded into blueprints in a region to one side of a blueprint or other engineering drawing). 
Hedge is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for using barcodes or QR codes in the context of construction.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hall, Balent, and Hedge see, e.g., Hedge, Hedge, p. 3, 8 ways QR Codes can be used in construction, and pp. 5 and 6, 4. QR Codes on engineering drawings; and in view of the value of providing reference information well known in the art). 
Regarding Claim 2, Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 1, wherein the layout includes a category region for each barcode category selected by the user (see, e.g., Balent, paras. 173 and 263 and Fig. 40, describing and illustrating a Quick Scan card comprising barcodes related to safety and illustrating barcodes grouped into two categories with label areas, “Household Device Testing” and “Climbing Equipment Events”; para. 79 and Fig. 41, describing and illustrating Quick Scans related to use in the kitchen and related to use for an individual to carry with them and illustrating barcodes grouped according to various conceptual relationships; and para. 224, describing enabling the user to select and configure what items are listed on a Quick Scan Card.  One of ordinary skill in the art would have been motivated to define a layout that includes a category region for each barcode category selected by the user under the same rationale as provided in the discussion of Claim 1 above and further in order to clearly indicate a conceptual relationship between barcodes).
Regarding Claim 3, Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 1, wherein populating the layout includes positioning each 2D barcode proximate to a barcode label, wherein the barcode label is indicative of a construction project task accessible via a unique web resource encoded within each 2D barcode (see, e.g., Hall, paras. 56 and 62, describing QR codes for equipment and rooms as unique identifiers and describing access via a web interface; and see, e.g., Balent, paras. 173, 263, and 264 and Fig. 40, describing and illustrating a Quick Scan card comprising barcodes related to safety such as tracking routine testing and maintenance for safety equipment and illustrating each barcode associated with a label such as “Fire extinguisher, “Smoke alarm,” and GFCIs “Kitchen 1,” “Kitchen 2,” and “Bathroom” [which can be viewed as indicative of tasks of performing testing and maintenance]; and para. 270, describing implementation of the personal automation and shopping system in the context of the construction industry such that output might contain building projects and instructions.  One of ordinary skill in the art would have been motivated to position barcodes proximate to barcode labels indicative of a construction project task accessible via an encoded web resource under the same rationale as provided in the discussion of Claim 1 above and further in order to clearly indicate functions related to use of barcodes).
Regarding Claim 4, Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 1, wherein the documentation barcode is configured to trigger display of the construction files through a graphical user interface of the web application (see, e.g., Hall, paras. 12 and 13, describing QR codes scanned with a mobile device to drive instant access to room and equipment information; para. 62, describing the user scanning QR codes using the mobile device for navigation using a web interface; paras. 76 and 77, describing the mobile application 
Regarding Claim 5, Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 4, wherein the plurality of selectable barcode categories further include a communication category and a safety category (see, e.g., Balent, paras. 173, 263, and 264 and Fig. 40, describing and illustrating a Quick Scan card comprising barcodes related to safety and illustrating categories labelled “Household Device Testing” and “Climbing Equipment Events” [which can be viewed as safety categories]; para. 79 and Fig. 41, describing and illustrating Quick Scans related to use for an individual to carry with them and illustrating barcodes grouped together including “Order drycleaning pickup tomorrow,” “Order house cleaning for tomorrow,” Schedule car service appointment tomorrow,” and “Order pool cleaning tomorrow” [which can be viewed as representing communication items associated with a communication category at least in the sense of each involving communication with a third party]; and paras. 39, 40, 179, 182, and 216, describing implementation in the context of requesting selectable services and indicating scanning of a barcode in order to transmit information to a service provider [representing a form of communication].  One of ordinary skill in the art would have been motivated to include a communication category and a safety category under the same rationale as provided in the discussion of Claim 1 above and further in order to provide convenient automated services in a wider range of contexts [see, e.g., id.
Regarding Claim 7, Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 5, wherein at least one of the 2D barcodes includes a communication barcode positioned in a communication region on the layout (see, e.g., Balent, para. 79 and Fig. 41, describing and illustrating Quick Scans related to use for an individual to carry with them and illustrating barcodes grouped together including “Order drycleaning pickup tomorrow,” “Order house cleaning for tomorrow,” Schedule car service appointment tomorrow,” and “Order pool cleaning tomorrow” [which can be viewed as representing communication items associated with a communication category at least in the sense of each involving communication with a third party].  Note that any barcodes representing communication that are positioned together can be viewed as representing a communication region on a layout at least in the sense of a contiguous area having multiple communication-related barcodes), and wherein the communication barcode is configured to trigger a communication event through the graphical user interface of the web application (see, e.g., id., paras. 39, 40, 179, 182, and 216, describing implementation in the context of requesting selectable services and indicating scanning of a barcode in order to transmit information to a service provider [representing a form of communication].  Note that initiating a communication with a service provider using a graphical user interface can be viewed as comprising triggering the communication through the graphical user interface.  One of ordinary skill in the art would have been motivated to provide a communication barcode configured to trigger a communication event under the same rationale as provided in the discussion of Claim 1 above and further in order to provide more convenient interactions between a user and other parties [see, e.g., id., paras. 3, 187, , wherein the communication event is selected from a group consisting of requests for information, requests for proposals, payment application, and access to construction project directives (see, e.g., id., para. 220 and Fig. 37, describing and illustrating a barcoded menu arrangement in which parts of an identifier or token are used to access information about a particular menu item [which can be viewed as representing a request for information in some form], and paras. 215-217 and Figs. 33-36a, describing and illustrating transmitting information to a vendor including payment information [which can be viewed as representing a payment application in some form].  Note that the teachings anticipate the alternative language of the claim.  One of ordinary skill in the art would have been motivated to trigger a communication event selected from a group consisting of requests for information, requests for proposals, payment application, and access to construction project directives under the same rationale as provided in the discussion of Claim 1 above and further in order to provide convenient automated services related to a wider range of contexts and interactions [see, e.g., id., para. 270]).
Regarding Claim 11, Hall as modified by Balent and Hedge teaches a system corresponding to the method of Claim 1.  The same rationale of rejection provided above is applicable.
Regarding Claim 12, Hall as modified by Balent and Hedge teaches a system corresponding to the method of Claim 2.  The same rationale of rejection provided above is applicable.
Regarding Claim 13, Hall as modified by Balent and Hedge teaches a system corresponding to the method of Claim 3.  The same rationale of rejection provided above is applicable.
Regarding Claim 14, Hall as modified by Balent and Hedge teaches the system of Claim 11, wherein the documentation barcode is configured to trigger display of the construction files through a graphical user interface of the web application, wherein the construction files include at least one of construction design drawings, construction specifications, construction addenda, construction record drawings, approved equipment submittals, construction equipment operations and maintenance manuals, construction equipment start-up reports, construction equipment demonstration and training reports, construction equipment spare parts, construction equipment preventative maintenance instructions, construction balancing reports, construction material safety data sheets, construction commissioning checklists, construction associated sustainability-related documentation, and construction equipment warrantees (see, e.g., Hall, paras. 89 and 91 and Figs. 11 and 18, describing and illustrating use of QR codes to access room and equipment user interfaces comprising various kinds of information such as floor plan views, mechanical views, electrical views, and plumbing views [representing various forms of construction design drawings].  Note that the teachings anticipate the alternative language of the claim).
Regarding Claim 15, Hall as modified by Balent and Hedge teaches a system corresponding to the method of Claim 5.  The same rationale of rejection provided above is applicable.
Regarding Claim 17, Hall as modified by Balent and Hedge teaches a system corresponding to the method of Claim 7.  The same rationale of rejection provided above is applicable.
Regarding Claim 21, Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 1, wherein the set of design documents includes one or more files to enable construction personnel to conduct a construction project task associated with the construction project (see, e.g., Hedge, p. 3, 8 ways QR Codes can be used in construction, describing construction companies and architects using QR codes to help maintain accurate asset records [representing conducting various tasks of a construction project]; and pp. 5 and 6, 4. QR Codes on engineering drawings, indicating use of QR codes to keep up with finished layout, updated schedule, materials checklist, and MEP drawings [representing conducting various tasks of a construction project].  One of ordinary skill in the art would have been motivated to implement a set of design documents including one or more files to enable construction personnel to conduct a construction project task associated with a construction project under the same rationale as provided in the discussion of Claim 1 above and further in order to more accurately complete a construction project).

Claims 6, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Balent and Hedge and in further view of Sridharan et al., U.S. Patent Application 2013/0198039 A1 (published Aug. 1, 2013) (hereinafter “Sridharan”).
Regarding Claim 6, Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 5 as discussed above and further teaches wherein at least one of the 2D barcodes includes a communication barcode positioned in a communication region on the layout (see, e.g., Balent, para. 79 and Fig. 41, describing and illustrating Quick Scans related to use for an individual to carry with them and illustrating barcodes grouped together including “Order drycleaning pickup tomorrow,” “Order house cleaning for tomorrow,” Schedule car service appointment tomorrow,” and “Order pool cleaning tomorrow” [which can be viewed as representing communication items associated with a communication category at least in the sense of each involving communication with a third party].  Note that any barcodes representing communication that are positioned together can be viewed as representing a communication region on a layout at least in the sense of a contiguous area having multiple communication-related barcodes), and wherein the communication barcode is configured to trigger a communication between the remote user and a third party through the graphical user interface of the web application (see, e.g., id., paras. 39, 40, 179, 182, and 216, describing implementation in the context of requesting selectable services and indicating scanning of a barcode in order to transmit information to a service provider [representing a form of communication].  Note that initiating a communication with a service provider using a graphical user interface can be viewed as comprising triggering the communication through the graphical user interface.  One of ordinary skill in the art would have been motivated to provide a communication barcode configured to trigger a communication under the same rationale as provided in the discussion of Claim 1 above and further in order to provide more convenient interactions between a user and other parties [see, e.g., id.
However, Hall as modified by Balent and Hedge appears to be silent regarding the communication being a two-way communication.
Sridharan teaches a computer-implemented method (e.g., Sridharan, Abstract, describing a method and system for providing location-based assistance), comprising a communication barcode, wherein the communication barcode is configured to trigger a two-way communication between a user and a third party through a graphical user interface (see, e.g., id., paras. 56 and 57 and Fig. 6, describing and illustrating a user interface provided to a user seeking to establish a service call with an agent, describing an example in which the user can start a service call with an agent by scanning an identifying code such as a QR Code, describing an example in which the user can scan a generic two-dimensional bar code such as a QR Code such that a QR Code initiates a user interface for assisting in connecting the user with the current service call agent; and describing an example in which a QR code is used as a means for initiating a call and ensuring the call is properly routed).
Sridharan is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for interacting with barcodes.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hall, Balent, Hedge, and Sridharan and implement a method in which a communication barcode is configured to trigger a two-way communication between a user and a third party through a graphical user interface in order to facilitate finding and communicating with various types of people in real time or near real time (see, e.g.
Regarding Claim 16, Hall as modified by Balent and Hedge and as further modified by Sridharan teaches a system corresponding to the method of Claim 6.  The same rationale of rejection provided above is applicable.
Regarding Claim 18, Hall as modified by Balent and Hedge and as further modified by Sridharan teaches a method corresponding to the methods of Claims 1 and 5 and Hall as modified by Balent and Hedge and as further modified by Sridharan teaches a method corresponding to the method of Claim 6.  The same rationales of rejection provided above are applicable.
Regarding Claim 19, Hall as modified by Balent and Hedge and as further modified by Sridharan teaches the computer-implemented method of claim 18, wherein the layout includes a first region for displaying documentation barcodes, a second region for displaying communication barcodes, and a safety region for displaying safety barcodes (see, e.g., Hall, paras. 89 and 91 and Figs. 11 and 18, describing and illustrating use of QR codes to access room and equipment user interfaces comprising various kinds of information such as floor plan views, mechanical views, electrical views, plumbing views, room details, finish details, equipment, custom properties, interior images, equipment type data, and installation images; and see, e.g., id., para. 224, describing embodiments in which an application enables the user to select and configure what items are listed on a Quick Scan Card and then print it out to the user’s output device; paras. 173 and 263 and Fig. 40, describing and illustrating a Quick Scan card comprising barcodes related to safety and illustrating barcodes grouped into two categories; para. 79 and Fig. 41, describing and illustrating Quick Scans related to use for an individual to carry with them and illustrating barcodes see, e.g., id., paras. 9 and 236; and in view of the value of customization well known in the art]).
Regarding Claim 20, Hall as modified by Balent and Hedge teaches a method corresponding to the method of Claim 7.  In view of the discussion of Claim 18, the same rationale of rejection provided above is applicable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Balent and Hedge and in further view of Samson, Karine, U.S. Patent Application 2020/0042915 A1 (published Feb. 6, 2020) (hereinafter “Samson”).
Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 5 as discussed above and further teaches the method wherein at least one of the 2D barcodes includes a safety barcode positioned in a safety region on the layout (see, e.g., Balent, paras. 173, 263, and 264 and Fig. 40, describing and illustrating a Quick Scan card comprising barcodes related to safety and illustrating labelled barcodes grouped under categories labelled “Household Device Testing” and “Climbing Equipment Events” [which can be viewed as safety categories].  Note that any barcodes representing safety that are positioned together can be viewed as representing a safety region on a layout at least in the sense of a contiguous area , and wherein the safety barcode is configured to trigger access to construction project safety content through the graphical user interface of the web application (see, e.g., id., paras. 260 and 261, describing tracking the safe working life of personal safety equipment and describing providing safety information including maximum sun exposure, recalls, safety bulletins, manufacture date, etc. in relationship to safety equipment tagged with barcodes; and para. 270, describing implementation of the system in the context of the construction industry such that output might contain building projects and instructions.  One of ordinary skill in the art would have been motivated to provide a safety barcode configured to trigger access to safety information under the same rationale as provided in the discussion of Claim 1 above and further in order to provide convenient automated services in a wider range of contexts [see, e.g., id., para. 270]).
However, although a specific kind of information accessed is not entitled to patentable weight as it reflects non-functional descriptive material that does not change operation of a method that involves providing information in response to scanning a barcode (see, e.g., MPEP § 2111.05), Hall as modified by Balent and Hedge appears to be silent regarding the method wherein the construction project safety content is selected from a group consisting of material safety data sheets, daily logs, incident reports, construction safety videos, construction injury reports, site-specific safety standards, and third-party safety equipment procurement.
Samson teaches a computer-implemented method (see, e.g., Samson, Abstract and para. 2, describing a method and system for enabling a user to obtain extensive data on a project) wherein the construction project safety content is selected from a group consisting of material safety data sheets, daily logs, incident reports, construction safety videos, construction injury reports, site-specific safety standards, and third-party safety equipment procurement (see, e.g., id., paras. 6 and 17 describing a system having a health and safety module; para. 21, describing embodiments of the health and safety module as including a reporting system with geotagging of reported items, such as job safety analyses, daily site inspection reports, accident and incident reports, etc.; para. 85, describing a table of hierarchical data including safety, incident reporting, material safety data sheets, job safety analyses, and safety site inspections; para. 45, describing information, such as including safety procedures and inspections, remotely uploaded, accessed, and updated in real time; and para. 34, describing data acquisition based on intelligent electronic labels, scanning technology, or other means and describing data accessed by a user using a mobile device, smart device, etc.  Note that the teachings anticipate the alternative language of the claim).
Samson is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for managing information related to a construction project and with teachings directed to data access using a mobile device.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hall, Balent, Hedge, and Samson and implement a method in which construction project safety content is selected from a group consisting of material safety data sheets, daily logs, incident reports, construction safety videos, construction injury reports, site-specific safety standards, and third-party safety equipment procurement in order to provide a system that more efficiently manages see, e.g., Samson, paras. 3, 4, and 16; and in view of the value of safety management well known in the art). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Balent and Hedge and in further view of Carlson et al., U.S. Patent Application 2013/0132440 A1 (published May 23, 2013) (hereinafter “Carlson”).
Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 5 as discussed above and further teaches the method wherein at least one of the 2D barcodes is configured to trigger a solicitation through a graphical user interface of the web application (see, e.g., Hall, para. 62, describing the user scanning QR codes using the mobile device for navigation using a web interface, and paras. 76 and 77, describing the mobile application as comprising functionality to scan a barcode, causing the browser to directed toward a URL using a decoded value; and see, e.g., Balent, para. 79 and Fig. 41, describing and illustrating Quick Scans related to use for an individual to carry with them and illustrating barcodes grouped together including “Order drycleaning pickup tomorrow,” “Order house cleaning for tomorrow,” Schedule car service appointment tomorrow,” and “Order pool cleaning tomorrow” [which can be viewed as solicitations at least in the sense of requests to obtain service from service providers].  One of ordinary skill in the art would have been motivated to provide a barcode configured to trigger a solicitation under the same rationale as provided in the discussion of Claim 1 above and further in order to provide convenient automated services in a wider range of contexts [see, e.g., id.
However, Hall as modified by Balent and Hedge is silent regarding triggering a solicitation of competitive bidding for a construction related service, wherein the construction related service is selected from the group consisting of acquiring construction materials, acquiring construction equipment, and hiring construction labor.
Carlson teaches a computer-implemented method (e.g., Carlson, Abstract, describing a construction project administration method and system) wherein user input is configured to trigger a solicitation of competitive bidding for a construction related service through a graphical user interface of a web application, wherein the construction related service is selected from the group consisting of acquiring construction materials, acquiring construction equipment, and hiring construction labor (see, e.g., id., para. 143 and Fig. 5, describing and illustrating a block diagram of a construction management system including administrator modules and a bidding module; para. 148, describing the bidding module as able to classify and administrate many different bid functions including bidding requirements, bid solicitation, advertisement for bids, invitation to bid, and various others; paras. 22, 23, 60, and 87, describing automating various bidding functions including communicating requests for bids; and para. 115, describing an example in which materials suppliers bids are submitted and approved electronically.  Note that the teachings anticipate the alternative language of the claim).
Carlson is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for managing information related to a construction project and with teachings directed to soliciting bids.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine see, e.g., Carlson, paras. 8-11; and in view of the value of automation well known in the art). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Balent and Hedge and in further view of Atkinson et al., U.S. Patent Application 2018/0365704 A1 (published Dec. 20, 2018) (hereinafter “Atkinson”).
Hall as modified by Balent and Hedge teaches the computer-implemented method of Claim 1 as discussed above and further teaches the method further comprising printing the digital file of the layout on a material that adheres (see, e.g., Balent, para. 87, describing embodiments in which a reference or navigation code is generated for each piece of equipment of each room and emailed to product suppliers so that each piece of product that goes to the site can be tagged with navigation codes [rendering obvious output to material that adheres in some form]; and see, e.g.
However, Hall as modified by Balent and Hedge is silent regarding printing on a material that includes an adhesive backing.
Atkinson teaches a computer-implemented method (see, e.g., Atkinson, Abstract, describing associating an intelligent label with a good) comprising printing a digital file of a layout on a material that includes an adhesive backing (see, e.g., id., paras. 32 and 33 and Fig. 1, describing and illustrating an intelligent label with a print area that may include a barcode and that is intended for attachment to a good using an adhesive backing).
Atkinson is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing methods for managing barcodes and with teachings directed to printing.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Hall, Balent, Hedge, and Atkinson and implement a method in which a digital file of a layout is printed on a material that includes an adhesive backing in order to attach relevant information to surfaces using established technology (see, e.g., Atkinson, para. 33; and in view of the value of materials with adhesive backing well known in the art). 

Response to Arguments
Applicant’s arguments filed October 7, 2021, have been fully considered but are generally moot in view of the new grounds of rejection.  Note that amended limitations regarding a layout configured to include a first region for displaying a plurality of 2D barcodes and a second region for displaying at least one page of design documents are rendered obvious over the teachings of newly added reference Hedge.  Regarding see, e.g., Hall, paras. 89 and 91 and Figs. 11 and 18) at least in the sense that the documents comprise information referenced during construction.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Malekian et al., U.S. Patent Application 2021/0303748 A1 (published Sep. 30, 2021), teaching a method including use of QR codes in relationship to viewing of floorplans.
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
10/23/2021




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174